Luke, J.
The petition for certiorari did not show that the bond provided for in the act of 1902 (Park’s Annot. Code, § 5191 (a)) had been given. Kendricks v. Millen, 16 Ga. App. 273 (85 S. E. 264) ; Hubert v. Thomasville, 18 Ga. App. 756 (90 S. E. 720). No error of law is complained of; and besides, the evidence authorized the conviction of the accused in the police court. Accordingly the court did not err in refusing to sanction the petition for certiorari.

Judgment affirmed.


Wade, O. J., and George, J., concur.

Petition for certiorari; from Fayette superior court—Judge Searcy. February 1, 1917.
Lester G. Diclcson, for plaintiff in error.
J. W. Culpepper, E. M. Owen, contra.